     Case 3:21-cv-00168-JLS-BLM Document 19 Filed 03/23/21 PageID.208 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 21CV168-JLS(BLM)
11   ARIANA PRESTON, individually and on behalf
     of all others similarly situated,
12                                                           ORDER GRANTING JOINT MOTION
                                            Plaintiff,       FOR PROTECTIVE ORDER WITH
13                                                           MODIFICATION
     V.
14
                                                             [ECF No. 18]
     PORCH.COM, INC., HIRE A HELPER LLC,
15   KERI MILLER, AND DOES 1-50,
16                                      Defendants.
17

18
            On March 22, 2021, the parties filed a joint motion requesting that the Court enter the
19
     parties’ Protective Order. ECF No. 18. The Court has considered the Stipulated Protective Order
20
     and, for good cause shown, the joint motion is GRANTED with the following modification:
21
            Paragraph 12 should read: “Before any materials produced in discovery, answers to
22
     interrogatories, responses to requests for admissions, deposition transcripts, or other documents
23
     which are designated as Confidential Information are filed with the Court for any purpose, the
24
     party seeking to file such material must seek permission of the Court to file the material under
25
     seal. No document may be filed under seal, i.e., closed to inspection by the public except
26
     pursuant to a Court order that authorizes the sealing of the particular document, or portions of
27
     it. A sealing order may issue only upon a showing that the information is privileged or protectable
28

                                                         1
                                                                                       21CV168-JLS(BLM)
     Case 3:21-cv-00168-JLS-BLM Document 19 Filed 03/23/21 PageID.209 Page 2 of 2



1    under the law. The request must be narrowly tailored to seek sealing only of the confidential or

2    privileged material. To file a document under seal, the parties must comply with the procedures

3    explained in Section 2.j of the Electronic Case Filing Administrative Policies and Procedures

4    Manual for the United States District Court for the Southern District of California and Civil Local

5    Rule 79.2. In addition, in accordance with Judge Major's preferences, a party must file a ‘public’

6    version of any document that it seeks to file under seal. In the public version, the party may

7    redact only that information that is deemed ‘Confidential.’ The party should file the redacted

8    document(s) simultaneously with a joint motion or ex parte application requesting that the

9    confidential portions of the document(s) be filed under seal and setting forth good cause for the

10   request.”

11          IT IS SO ORDERED.

12   Dated: 3/23/2021

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                                                                       21CV168-JLS(BLM)
